Citation Nr: 1753205	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  14-05 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for IgG4 autoimmune disease, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to an increased disability rating in excess of 20 percent for service-connected diabetes mellitus, type II.

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected diabetic neuropathy of the left lower extremity.

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected diabetic neuropathy of the right lower extremity.

5.  Entitlement to an increased disability rating in excess of 30 percent for service-connected right eye corneal scarring secondary to service-connected herpes keratitis.

6.  Entitlement to an effective date prior to September 25, 2002, for the grant of a 20 percent disability rating for service-connected right eye corneal scarring.
REPRESENTATION

Veteran represented by:	Larry Schuh, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Army from March 1969 to March 1971.  He served in the Republic of Vietnam and earned an Air Medal and Combat Infantryman Badge, among other decorations.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2017 the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing was prepared and added to the record.  

The issues of entitlement to initial disability ratings in excess of 10 percent for service-connected diabetic neuropathy of the right lower extremity and left lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

At the May 2017 hearing, the Veteran withdrew his claims for entitlement to service connection for IgG4 autoimmune disease and entitlement to increased ratings for his service-connected diabetes mellitus and right eye corneal scarring, as well as his claim for an earlier effective date for the service-connected right eye corneal scarring.  


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appeal on the claims of entitlement to service connection for IgG4 autoimmune disease and entitlement to increased ratings for his service-connected diabetes mellitus and right eye corneal scarring, as well as his claim for an earlier effective date for the service-connected right eye corneal scarring have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(c).

In the present case, at the May 2017 hearing before the undersigned VLJ the Veteran through counsel withdrew from consideration the issues of entitlement to service connection for IgG4 autoimmune disease and entitlement to increased ratings for his service-connected diabetes mellitus and right eye corneal scarring, as well as his claim for an earlier effective date for the service-connected right eye corneal scarring.  As the Veteran has withdrawn his appeals regarding these issues, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals on those issues, and they are dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for IgG4 autoimmune disease, to include as secondary to service-connected diabetes mellitus, type II is dismissed.

The appeal as to the issue of entitlement to an increased disability rating in excess of 20 percent for service-connected diabetes mellitus, type II is dismissed.

The appeal as to the issue of entitlement to an increased disability rating in excess of 30 percent for service-connected right eye corneal scarring secondary to service-connected herpes keratitis is dismissed.

The appeal as to the issue of entitlement to an effective date prior to September 25, 2002, for the grant of a 20 percent disability rating for service-connected right eye corneal scarring is dismissed.


REMAND

Regrettably, a remand is necessary for proper development of the issues of entitlement to initial disability ratings in excess of 10 percent for service-connected diabetic neuropathy of the right and left lower extremities.  The Veteran underwent VA examination in connection with these claims in December 2016, at which time he was diagnosed with peripheral neuropathy associated with type II diabetes mellitus of the bilateral lower extremities.  At the time the VA examiner noted that the Veteran was diagnosed with these disabilities in March 2015 and that he had complained of burning of the feet and shins especially in the evening as recently as eight months prior to the examination.  During the examination the Veteran reported that his lower extremity diabetic neuropathy symptoms had gotten worse but that the medication was helpful.  On physical examination the Veteran exhibited increased reflexes in the right knee and ankle without clonus, and his light touch testing was decreased in the lower extremities.  He had absent vibration sensation and decreased cold sensation in the lower extremities.  The VA examiner reported that the Veteran had mild incomplete paralysis of the sciatic nerve in the lower extremities; the VA examiner remarked that these symptoms did not cause imbalance or require the use of an appliance.  

During the May 2017 hearing the Veteran testified that his balance had decreased and that he had trouble walking.  He said this was more noticeable when he first got up to walk, and that while it did not preclude ambulation it restricted ambulation.  The Veteran testified that he had trouble going up and down stairs and that fatigue would limit his ability to move.  He asserted that the more fatigue he has the worse the pain is in the legs.  It is noted that it appears the VA examiner did not test the Veteran's ability to ambulate, which could affect his disability rating.  The only indication pertaining to gait was the VA examiner's notation that the Veteran did not require an assistive device.  Given the above, another VA examination is warranted.

The Veteran receives continuous treatment through VA, and the Board finds that the AOJ should obtain and associate with the file VA treatment records dated from December 2016 to present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from December 2016 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his attorney should be so notified in writing.  

2.  Schedule the Veteran for a VA examination to consider the current severity of his service-connected diabetic neuropathy of the bilateral lower extremities.  The examiner should review the claims file and perform all appropriate tests and diagnostics, to include gait testing.  All pertinent symptomatology and findings must be reported in detail.  The VA examiner should address the Veteran's lay statements pertaining to the effect of fatigue and balance issues on his ability to move and ambulate.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefits sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


